                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )      No. S1 4:18 CR 975-4 CDP
                                             )
BAILEY COLLETTA,                             )
                                             )
                      Defendant.             )


                          STATEMENT OF THE GOVERNMENT
                          REGARDING PRESENTENCE REPORT

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield, Assistant

United States Attorney for said District, and states that the Government accepts and has no

objection to the Presentence Report.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney


                                             /s/Jennifer A. Winfield
                                             JENNIFER A. WINFIELD, 53350MO
                                             Assistant United States Attorney
                                             111 S. 10th Street, Room 20.331
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
                                 CERTIFICATE OF SERVICE

     I hereby certify that on November 14, 2019, this motion was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
following:


                    Michael W. Flynn
                    5840 Oakland Avenue
                    St Louis, MO 63110
                    mflynn@kiloflynn.com

                           and


                    Ryan D. Wilke Senior
                    U.S. Probation Officer
                      .


                                             /s/ Jennifer A. Winfield
                                             JENNIFER A. WINFIELD, 53350MO
                                             Assistant United States Attorney
